Per Curiam.

Memorandum The petition does not state facts conferring jurisdiction in this proceeding. It fails to allege facts to show the alleged breach and the commission of a nuisance. It also fails to allege that the notice required by paragraph (3) of subdivision (a) of section 6 of the Rent Regulation for Housing-in the New York City Defense-Rental Area (8 Federal Register 13918) has been served (Shelton Management Corp. v. Rosenkrants, 184 Misc. 355; Gilroy v. Becker, 186 Mise. 93).
The final order should be reversed, with $30 costs, and petition dismissed, with costs, without prejudice to a new proceeding.
Shientag, McLaughlin and Hecht, JJ., concur.
Order reversed, etc.